UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):July 30, 2012 GENTA INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19635 33-0326866 (Commission File Number) (IRS Employer Identification No.) 200 Connell Drive Berkeley Heights, NJ (Address of Principal Executive Offices) (Zip Code) (908) 286-9800 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre -commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre -commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 30, 2012, Genta Incorporated (the “Company”) announced that it has received formal notice from the drug regulatory authority of the People’s Republic of China (SFDA) that the Company has received approval to start clinical trials with tesetaxel, its lead clinical compound, in China. SFDA has requested and approved a dose-ranging study of the combination of capecitabine plus tesetaxel, up to and including the dose used in a pivotal randomized trial (known as TESEGAST), as well as subsequent participation by China in the TESEGAST study.The TESEGAST study is designed to evaluate the safety and activity of tesetaxel plus capecitabine compared with capecitabine plus placebo in patients with advanced gastric cancer.Gastric cancer is the second most common tumor type in China. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENTA INCORPORATED Date: July 30, 2012 By: /s/ GARY SIEGEL Name: Gary Siegel Title: Vice President, Finance
